NO. 07-02-0489-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                       JUNE 17, 2003

                           ______________________________


              IN THE INTEREST OF S.C.H. AND S.L.H., MINOR CHILDREN


                         _________________________________

              FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 50123-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


       Appellant Danny Morris Henry perfected this appeal from the trial court’s order in

a suit to modify the parent-child relationship. Pending before this Court is Henry’s motion

to dismiss the appeal by which he represents that he wishes to withdraw his notice of




      1
          Tex. R. App. P. 47.2(a).
appeal. The motion is signed by Henry and his counsel and by the attached certificate of

conference, counsel indicates that appellee Dawn Lynn Wauer is in agreement.


      Without passing on the merits of the appeal, pursuant to Rule 42.1(a)(1) of the

Texas Rules of Appellate Procedure we grant the motion and dismiss the appeal. Having

dismissed the appeal at Henry’s request, no motion for rehearing will be entertained and

our mandate will issue forthwith.


                                        Don H. Reavis
                                          Justice




                                           2